FRANK, Circuit Judge
(dissenting).
Defendant in his petition for rehearing cites United States v. Morgan, 346 U.S. 502, 74 S.Ct. 247, as showing the error of my colleagues’ position that important “collateral consequences” do not suffice to establish “manifest injustice” on a motion for leave to withdraw a plea of guilty after sentence. I agree with the defendant as to the pertinence of the Morgan case. It did not involve Criminal Rule 32(d), but Morgan held that a sentence, based on a plea of guilty, imposed many years earlier in the federal district court, should be vacated because it had had the “collateral consequence” of adding to the length of Morgan’s subsequent sentence, in another case, by a New York court. Indeed, Mr. Justice Minton gave as one ground of his dissent in the Morgan case, 346 U.S. at page 515, 74 S.Ct. at page 254, that “all federal consequences” of the federal sentence had ended.
My colleagues now cite United States v. Panebianco, 2 Cir., 208 F.2d 238, 239. There our opinion states: “The appellant pleaded guilty with full knowledge of the nature of the charge against him and on the advice of competent counsel.” Here no one ventures to suggest that defendant received such advice.